Citation Nr: 0612631	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disorder to include mycobacterium kansasii infection and 
chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1957 to March 
1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In December 2004 the veteran testified at a videoconference 
Board hearing.  

The issue of entitlement to service connection for a lung 
disorder to include mycobacterium kansasii infection and 
chronic obstructive pulmonary disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a rating decision in October 1988, the RO denied a 
claim of entitlement to service connection for a lung 
disorder.  The veteran did not file a notice of disagreement.

2.  In December 2002, the veteran requested that his claim of 
service connection for lung disorder be reopened. 

3.  Evidence received since the October 1988 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does raise a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW

1.  The October 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  The evidence received since the RO denied service 
connection for lung disorder in October 1988 which is final, 
is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In an October 1988 rating decision, the veteran's claim for 
service connection for lung disorder was denied.  The veteran 
was notified of the determination that same month.  However, 
the veteran did not file a notice of disagreement to initiate 
an appeal from the October 1988 rating decision.  The October 
1988 rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In December 2002, the veteran requested that his service 
connection claim for a lung disorder be reopened.  By 
regulation, for purposes of the veteran's request new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the October 1988 rating decision to 
deny the veteran's claim for service connection for a lung 
disorder was essentially based on the finding that there was 
no evidence of chronic pulmonary or active respiratory 
disease in service and no evidence that his lung disorder was 
otherwise related to service.  In connection with his current 
attempt to reopen his service connection claim, additional 
evidence has been received.  

Evidence at the time of October 1988 rating decision included 
the following: service medical records, private medical 
records from 1986 to 1988 showing treatment for a lung 
disorder and diagnoses which included mycobacterium kansasii 
with previous right upper lobe activity, lung restriction and 
airway obstruction.  A March 1988 VA examination provided 
diagnoses of moderately severe chronic obstructive pulmonary 
disease and history of tuberculosis.  The examiner noted that 
the veteran smoked 1 1/2 to 2 packs of cigarettes per day for 
30 years.  

Evidence received since the October 1988 rating decision 
includes January 2005 VA medical records which indicated that 
the veteran has had problems breathing since his M. kansasii 
infection in 1987.  The assessment included chronic 
obstructive pulmonary disease and fibrothorax.  An opinion 
was provided asserting that while there is no certainty where 
the veteran contracted the M. kansasii infection, given that 
he was in various third world countries while in the military 
where mycobacterial disease are common, it was possible that 
he acquired M. kansasii while in the military.  The veteran's 
DD 214 form shows he was in the Navy and had foreign service.  
The Board thus finds the January 2005 VA medical records to 
be new and material evidence which raise a reasonable 
possibility that the veteran's lung disorder was incurred in 
service or is otherwise related to service.  In other words, 
the Board finds this newly received medical evidence to be 
new and material, and the veteran's claim has been reopened.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the claim being reopened by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for lung disorder to 
include mycobacterium kansasii infection and chronic 
obstructive pulmonary disease.  The appeal is granted to this 
extent. 


REMAND

Among the veteran's service medical records is a note 
indicating that the veteran's lung x-ray upon entrance to 
service showed scarring.  An August 1957 x-ray is of record.  
While the August 1957 enlistment examination is negative for 
any lung disorders, the veteran's March 1961 discharge and 
reenlistment examination indicated that a chest x-ray found 
old calcified primary complex right hilus.  A September 1957 
entry noted increased broncho-vascular markings throughout 
both lung fields.  A July 1962 entry further indicated that a 
14 x 17 chest x-ray found several areas of calcification in 
the right hilum, in the right lower lung field, and in the 
right apex.  There were calcific foci in the left hilum.  
There was no evidence of active pulmonary disease.  The 
impression was normal chest.  

As indicated above, a January 2005 VA medical opinion 
provided that given that the veteran was in various third 
world countries while in the military where mycobacterial 
disease are common, it is possible that he acquired M. 
kansasii while in the military.  The opinion further 
indicated that abnormalities apparently were noted on the 
veteran's chest x-ray while he was in the military and the 
films should be reviewed to see if there was evidence of any 
possible infection with mycobacteria.  Additionally the 
examiner opined that the veteran's chronic obstructive 
pulmonary disease was secondary to a long history of smoking.  
Thus, under the circumstances of this case the veteran should 
be scheduled for a VA examination to determine the nature and 
etiology of his lung disorder.  Verification of his foreign 
service also should be sought.  

During his December 2004 videoconference Board hearing, the 
veteran testified that he was scheduled to have a VA 
pulmonary examination on December 27, 2004.  The examination 
report needs to be obtained and associated with the claims 
folder.  

As mentioned earlier, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, and the case is being remanded, proper notice 
should be provided informing the veteran that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also should 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, this matter is REMANDED for the following:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the veteran's service personnel 
records, specifically those indicating the 
periods of foreign service and service 
aboard specific U.S. Navy vessels, to 
include service with Mine Division 111 in 
Sasebo, Japan and aboard the USS Gallant 
MS0489.  

3.  It should be confirmed whether the 
veteran underwent a VA examination on 
December 27, 2004, and if such examination 
was held a copy of the examination report 
should be associated with the claims 
folder.  

4.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his lung 
disorder to include mycobacterium kansasii 
infection and chronic obstructive 
pulmonary disease.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination, to specifically 
include service medical records and the 
August 1957 x-ray.  All clinical and any 
special test findings should be reported.  
The examiner should provide an opinion as 
to the etiology of the lung disorder to 
include the following: whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
lung disorder to include mycobacterium 
kansasii infection and chronic obstructive 
pulmonary disease is due to service.  The 
examiner is asked to comment on the August 
1957 x-ray report and discuss its 
significance.  The examiner should also 
comment on the January 2005 VA opinion 
which concluded that the veteran's chronic 
obstructive pulmonary disease was 
secondary to smoking and whether he/she 
agrees or disagrees with that conclusion.  
A rationale should be provided for all 
opinions expressed.

5.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefit sought can be granted.  Unless the 
benefit sought is granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


